PER CURIAM.
Jeanette Lett Heitman appeals an order denying her motion for attorney’s fees pursuant to Section 57.105, Florida Statutes (1997), after the trial court dismissed appellee Alicia Caceres’ petitions for probate and ancillary administration of Ronald Lett’s estate. Because the appellee had already initiated probate proceedings in Costa Rica, and because those proceedings were still pending, we find no basis in law or fact for the appellee’s petitions here. See Loewenthal v. Mandell, 125 Fla. 685, 170 So. 169 (Fla.1936). Accordingly, we reverse and remand with directions to the trial court to award the appellant attorney’s fees pursuant to Section 57.105, Florida Statutes (1997). See Davis v. Christmas, 705 So.2d 38 (Fla. 3d DCA 1997).
Reversed and remanded with directions.